Exhibit 10.9

 

LOGO [g667142g26c94.jpg]

December 4, 2006

Jim Bozzini

[address]

Dear Jim:

Workday, Inc. (the “Company”) is pleased to offer you employment as VP, Customer
Services.

Your employment with the Company shall commence on January 8, 2007 with an
initial starting salary at a rate of $75,000 per year, which represents a Part
Time salary and which shall be payable in accordance with the Company’s standard
payroll procedures. On or after February 1, 2007 when your position becomes Full
Time, your salary will be adjusted to $150,000 per year payable in accordance
with the Company’s standard payroll procedures. Subject to the approval of the
Company’s Board of Directors or its Compensation Committee, you will be granted
an option to purchase 200,000 shares of the Company’s Common Stock. At the
conclusion of six months, the Company’s Board of Directors will consider, based
on your performance and approval of the management team, granting an option to
purchase an additional 200,000 shares of the Company’s Common Stock. The
exercise price per share will be equal to the fair market value per share on the
date each option is granted or on your first day of employment, whichever is
later. You will vest in 20% of the option shares after 12 and 18 months of
continuous service for the initial and potential second option, respectively,
and the balance will vest in equal quarterly installments over the next 16
quarters of continuous service. The option will be subject to the terms and
conditions applicable to options granted under the Company’s 2005 Stock Plan
(the “Plan”), as described in the Plan and the applicable Stock Option
Agreement. As a regular employee of the Company, you will also be eligible to
participate in a number of Company-sponsored benefits and programs, as may be
established by the Company and in effect from time to time.

Please be advised that your employment with the Company will be “at-will”, which
means that either you or the Company may terminate your employment at any time,
for any reason or no reason, with or without notice. There is no promise by the
Company that your employment will continue for a set period of time or that your
employment will be terminated only under particular circumstances. Any exception
to this policy of employment at-will shall only be made in writing by the
President of the Company. In particular, this policy of at-will employment shall
not be modified by any statements, express or implied, contained in any
employment handbook, application, memoranda, policy, procedure, or other
materials or statements provided to you in connection with your employment.

The Company has its own way of doing business, and its own unique, independently
developed proprietary technology. We have neither the need nor desire to make
any unauthorized use of any intellectual property or confidential information
belonging to or

 

2033 North Main Street, Suite 500, Walnut Creek, CA 94596 United States   main +
1.925.951.9000     fax + 1.925.951.9001     www.workday.com



--------------------------------------------------------------------------------

developed by others. The Company also understands the importance of protecting
its own intellectual property and confidential information, and respects the
intellectual property and confidential information developed by other companies.
We fully expect that each person who accepts employment with us will hold
themselves to these same standards. No employee should use or bring into the
workplace any material that contains intellectual property or confidential
information belonging to a previous employer or any other third party.

This offer of employment is contingent upon your execution of the Company’s
standard Proprietary Information and Inventions Agreement, a copy of which is
attached hereto as Exhibit A. Like all Company employees, you will also be
required, as a condition of your continued employment with the Company, to
acknowledge receipt of the Company’s Employee Handbook and agree to comply with
its terms.

I look forward to an enjoyable business relationship. Welcome aboard!

 

 

Sincerely, /s/ Steve Hill Steve Hill, CFO

 

The foregoing is accepted and correctly states our arrangement.

 

By:

 

/s/ James J Bozzini

Dated:        

 

12/07/06